Citation Nr: 1606183	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  09-20 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for scars of the nose, forehead, and right cheek.

2.  Entitlement to an evaluation in excess of 10 percent for a scar of the frontal scalp.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1981 to April 1984.

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Togus, Maine, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction over the case was subsequently transferred to the RO in Detroit, Michigan.

When this case was before the Board in September 2013, it was remanded for additional development and adjudicative action.  The case has since been returned to the Board for further appellate action.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.


FINDINGS OF FACT

1.  Throughout the period of the claim, the Veteran's scars of the nose, forehead, and right cheek have been manifested by one characteristic of disfigurement, and not more; there has been no visible or palpable tissue loss with gross distortion or asymmetry of two features or paired set of features.

2.  Throughout the period of the claim, the Veteran's frontal scalp scar has been manifested by one painful scar.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for scars of the nose, forehead, and right cheek have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2008-2015).

2.  The criteria for an evaluation in excess of 10 percent for frontal scalp scar have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008-2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a February 2008 letter, prior to the initial adjudication of the claims in May 2008.

As for the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  In this regard the Board notes that VA has obtained the Veteran's service treatment records and available post-service treatment records. 

In addition, the Veteran was afforded VA examinations in March 2009 and January 2014 to determine the nature and severity of his facial scars.  The most recent January 2014 report provides all information required for rating purposes.  The Veteran has not contended and the evidence does not otherwise show that the disability has increased in severity since the January 2014 VA examination.  Further, the Board finds that there has been substantial compliance with September 2013 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has not identified any other outstanding evidence that could be obtained to substantiate his claims; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the claims.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  

The Veteran's scars of the nose, forehead, right cheek, and frontal scalp are rated under 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2008-2015).

The criteria for rating skin disabilities, including scars, were revised effective on October 23, 2008.  The revised criteria pertain to claims received on or after October 23, 2008, and in cases in which the claimant requests that the new criteria be considered.  See 73 Fed. Reg. 54,710-12 (Sept. 23, 2008); 38 C.F.R. § 4.118 (2015). 

In this case, the Veteran requested a review under the new criteria.  Therefore, the Board will consider both sets of criteria.

Prior to the October 2008 amendments, Diagnostic Code 7800 for the evaluation of disfigurement of the head, face or neck provided that a 10 percent disability rating is assigned when there is one characteristic of disfigurement.  A 30 percent rating requires visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with two or three characteristics of disfigurement.  A 50 percent rating requires visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with four or five characteristics of disfigurement.  An 80 percent rating requires visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).  

Note 1, following Diagnostic Code 7800, provides that the eight characteristics of disfigurement are:
      
a scar 5 or more inches (13 or more cm) in length; a scar at least 1/4 inch (0.6 cm) wide at widest part; surface contour of scar elevated or depressed on palpation; a scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding 6 square inches (39-sq. cm); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 sq. cm); underlying soft tissue missing in an area exceeding 6 square inches (39-sq. cm); and, skin indurated and inflexible in an area exceeding 6 square inches (39- sq. cm).

 		38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1)(2008).

Subsequent to the October 2008 change in the regulation, the diagnostic criteria remained essentially the same under Diagnostic Code 7800.  However, the description was amended to clarify that ratings applied to burn scar(s) of the head, face, or neck; scar(s) of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2015). 

The eight characteristics of disfigurement remained the same.  However, additional explanatory notations were added which state that disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury should be separately evaluated under the appropriate diagnostic codes. 

Also, the characteristic(s) of disfigurement may be caused by one scar or multiple scars; the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7800, Notes 4 and 5 (2015).

Prior to the October 2008 amendments, Diagnostic Code 7803 provided that a 10 percent rating is warranted for scars that are superficial and unstable and Diagnostic Code 7804 provided that a 10 percent rating is warranted for scars which are superficial and painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7803-7804 (2008).  The amended rating criteria do not include Diagnostic Code 7803.  

Subsequent to the October 2008 change in the regulation, Diagnostic Code 7804 provides for a 10 percent evaluation for one or two scars that are unstable or painful.  A 20 percent rating requires three or four scars that are unstable or painful.  A 30 percent rating is warranted for five or more scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  The amended rating criteria also provide that if one or more scars are both unstable and painful, 10 percent is to be added to the evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note 2.  Scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an additional rating under Diagnostic Code 7804, when applicable.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note 3 (2015).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected scars.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the scars.

In December 2007, the Veteran filed a claim for increased evaluations for his service-connected scars.  In the May 2008 rating decision on appeal, the RO confirmed and continued the Veteran's 10 percent evaluations for his forehead, nose, and right cheek scars, and for the frontal scalp scar. 

In a March 2009 statement, the Veteran reported he had tissue loss on his forehead with facial scarring.

In a March 2009 VA scars examination, the Veteran reported no current problems with the scars caused by in-service lacerations of his scalp, forehead, and face.  The examiner noted six scars on the frontal scalp, forehead, bridge of the nose, and right intraorbital area.  The frontal scalp scar measured 3 cm by 0.01 cm and was raised, smooth, and palpable, with intact skin and no keloid changes, induration or inflexibility of the skin, or adherence to the underlying structures.  The two scars above the right eyebrow both measured 2 cm by 0.1 cm, the scar on the left forehead measured 2 cm by 1 cm, and the scar on the bridge of the nose measured 3 cm by 0.1 cm.  The Veteran stated the scar under the right orbit bothered him because it "bump[ed] up," turned into a blackhead, and caused skin irritation; the examiner found the scar measured 3 cm by 0.1cm and had pimple-like changes in the midpoint of the scar, with intact skin and no bleeding or ulceration.  The examiner noted that all scars were smooth, with no ulceration, keloid changes, disfigurement, or tenderness.

Pursuant to the September 2013 Board remand, the Veteran was afforded an additional VA examination in January 2014.  The examiner found the left forehead scar to be 7.5 cm by 0.2 cm and a right forehead scar to be 5 cm by 0.2 cm, noting that both scars were revised by surgery to blend into the Veteran's forehead.  The scalp scar measured 3.5cm by 0.2 cm and was found to be painful and tender when rubbed or bumped.  The nose and right cheek scars both measured 2.5 cm by 0.2 cm.  The examiner found no scars besides the scalp scar to be painful, none of the scars were unstable with frequent loss of covering of the skin, and that only the scalp scar's surface contour depressed on palpation.  The left forehead scar was noted to be hypopigmented over a 3 cm by 0.2 cm portion of the scar, for a total affected area of 0.6 square cm.  The examiner found no gross distortion or asymmetry of facial features, no visible or palpable tissue loss, no limitation of function due to the scars, and no functional impact of the scars on the Veteran's ability to work.  

After careful review of the evidence, the Board finds that the criteria for evaluations greater than 10 percent for the scars on the Veteran's nose, forehead, and right cheek and painful frontal scalp scar are not met.  

With regard to the evaluation for scars of the nose, forehead, and right cheek under Diagnostic Code 7800, the record shows that the Veteran had one characteristic of disfigurement, surface contour of the scar depressed on palpation, throughout the period of the claim.  The Veteran's scars did not exceed 13 cm in length or 0.6 cm in width, the scars were not adherent to underlying tissue, skin texture was normal, no underlying soft tissue was missing, and the skin was not indurated or inflexible.  Although the January 2014 examiner found the left forehead scar to be hypopigmented, the affected area did not exceed six square inches.  The Board acknowledges the Veteran's contentions that his facial scarring resulted in visible tissue loss or distortion; however, no examination or treatment record evidences any gross distortion or asymmetry of two features, or visible or palpable tissue loss.  The Board finds the VA examination reports findings of no gross distortion, asymmetry, or tissue loss to be highly probative.  Therefore, the scars do not warrant more than the assigned rating of 10 percent under Diagnostic Code 7800.

With regard to the separate evaluation for painful frontal scalp scar under Diagnostic Code 7804, the Board notes that there is no evidence that any additional scars were unstable or painful throughout the period of the claim.  Therefore, an evaluation in excess of 10 percent under Diagnostic Code 7804 is not warranted.  

The Board notes that the March 2009 VA examiner found the right cheek scar to cause skin irritation and pimple-like changes; however the Board does not find that the symptoms met the criteria for an additional characteristic of disfigurement or unstable or painful scar.  Although pimple-like changes may constitute abnormal skin texture, the affected area did not exceed six square inches to meet the criteria for a characteristic of disfigurement under Diagnostic Code 7800.  Further, the Veteran has not contended that there is frequent loss of covering of skin over the scar or that skin irritation was painful in accordance with Diagnostic Code 7804.  Moreover, the pimple-like changes and skin irritation were only found on one occasion in March 2009.

The Board has considered whether there is any other schedular basis for granting either claim but has found none.  Diagnostic Codes 7801 and 7802 are not for application because the Veteran's scars are located solely on the head, face, or neck.  

Consideration has been given to assigning a staged rating; however, at no time during the period in question has either disability warranted a higher rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Additional Considerations

The Board has considered whether this claim should be referred to the Director of the Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the manifestations of the service-connected scars, as discussed above, are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 

Finally, the Board has considered the doctrine of reasonable doubt but determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.





ORDER

Entitlement to an evaluation in excess of 10 percent for scars of the nose, forehead, and right cheek is denied.

Entitlement to an evaluation in excess of 10 percent for a frontal scalp scar is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


